Title: To Benjamin Franklin from Edward Nairne, 5 May 1784
From: Nairne, Edward
To: Franklin, Benjamin



Dear Sir
Lond: May 5: 1784

By the favor of Colonel Harman, have sent you three lens’s from 40 to 49 inches focus, one of which I hope will prove the right length. Have looked over my books but cannot find any account of those you formerly used. If either of these should not be long enough, their shall be others sent you, by any conveyance you shall mention. Mrs Nairne & my two daughters desire to be remembred to you, I am Dear Sir Your most obliged Hble servt

Edwd: Nairne
Dr Franklin

 
Addressed: Dr Franklin / Passey / near Paris
